Citation Nr: 1615338	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-46 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to extension of a temporary total convalescence rating under 38 C.F.R. § 4.30 for cervical spine degenerative disc disease and strain beyond March 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1991 to September 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is in the record.

[While the Veteran initiated appeals of the denials of increased ratings for lumbar spine degenerative disc disease and cervical spine degenerative disc disease and strain, and of the denials of service connection for left knee condition, right knee condition, and bilateral pes planus/flat feet, he did not file a timely substantive appeal in these matters following the issuance of a statement of the case (SOC) in March 2009; consequently, those matters are not before the Board.]

[Following a September 2015 rating decision awarding a temporary total convalescent rating under 38 C.F.R. § 4.30 for cervical spine degenerative disc disease and strain, effective August 31, 2015 to November 1, 2015, the Veteran expressed his desire (in two January 2016 written statements) for an extension of that award beyond November 1, 2015.  He is advised that under current governing regulation a Notice of Disagreement must be filed using the specific form required by the Secretary (VA Form 21-0958) within one year following notice of the September 2015 rating decision.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).]

The issues of service connection for scars on the front of both legs (raised in a June 2014 written statement) and seeking increased ratings for lumbar spine degenerative disc disease and cervical spine degenerative disc disease and strain (raised in a January 2016 VA Form 21-526EZ) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).
FINDING OF FACT

Convalescence following cervical spine surgery in November 2009 was required through May 2010, but not thereafter.


CONCLUSION OF LAW

Extension of a temporary total convalescence rating under 38 C.F.R. § 4.30 for the Veteran's cervical spine disability to June 1, 2010 (but no later) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3,  4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

A November 2009 letter explained the evidence necessary to substantiate a claim for a temporary total convalescent rating, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and how VA assigns disability ratings and effective dates of awards (i.e., the generic notice required in claims for increase).  At the hearing before the undersigned, he was advised of the criteria needed to substantiate a claim for an extension of a temporary total convalescent rating.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a pertinent VA examination in January 2010.  The Board finds that the report of this VA examination contains sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's cervical spine degenerative disc disease and strain (following his November 2009 surgery) to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter on appeal, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

If treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, a temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30(a)(1).  Extensions of one, two, or three months beyond the initial three months may be granted.  See 38 C.F.R. § 4.30(b)(1).

Notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran underwent cervical spine  surgery in November 2009.  A February 2010 rating decision assigned a temporary total (100 percent) rating for convalescence (under 38 C.F.R. § 4.30) for the period from November 5, 2009 to March 1, 2010.  He seeks extension of the temporary total convalescence rating beyond that date.

Prior to March 1, 2010 (when the temporary total convalescence rating was still in effect), the examiner on January 2010 VA examination noted that the Veteran was unable to work because of his neck problem and could not do anything (with regard to daily activity) that required him to turn his head.  In a February 2010 private treatment record, his private doctor noted that he was "coming along but a bit more slowly than usual."  In a written statement on the same date in February 2010, his VA doctor opined: "It is unlikely that [the Veteran] will be able to work in any capacity prior to March 8, 2010.  His unemployable status might persist beyond March 8, 2010."

After March 1, 2010 (when the temporary total convalescence rating was terminated), the Veteran noted in two April 2010 statements that he was still in a "no work" status per instructions from his doctor.  In a May 10, 2010 treatment record, his private doctor noted that his "range of motion is better but still limited on left head turning....He is progressing slowly."  In a May 17, 2010 private treatment record, his private doctor noted that he "has begun physical therapy....He is coming along.  He certainly can return to work."  In a written statement in August 2010, his VA doctor opined: "[The Veteran] was unable to work from March 1, 2010 to May 24, 2010."  At his January 2016 hearing, the Veteran testified that he had started physical therapy on May 17, 2010 and that he was unable to work until that date due to convalescence following the November 2009 cervical spine surgery.

The evidence outlined above reflects that convalescence following the Veteran's November 2009 cervical spine surgery was required until the latter part of May 2010, but not thereafter.  Accordingly, and resolving reasonable doubt regarding degree of disability in the Veteran's favor, as required (see 38 C.F.R. § 4.3), the Board finds that extension of a temporary total convalescence rating under 38 C.F.R. § 4.30 for cervical spine degenerative disc disease and strain to June 1, 2010 (but no later) is warranted.  [The discrepancy between May 17, 2010 (the first date that his private doctor felt he could return to work) and May 24, 2010 (the last date that his VA doctor considered him to be unemployable) is moot, as the award herein encompasses the entire month of May 2010.]


ORDER

Extension of a temporary total (convalescence) rating under 38 C.F.R. § 4.30 for cervical spine degenerative disc disease and strain to June 1, 2010 (but no later) is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


